—Judgment *967unanimously affirmed. Memorandum: We conclude that the verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant’s sentence is neither unduly harsh nor severe. We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Erie County Court, McCarthy, J. — Attempted Murder, 2nd Degree.)
Present — Green, J. P., Lawton, Hayes, Balio and Boehm, JJ.